Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges and appreciates the amendment filed on Feb. 11, 2021 including a new title which provides informative value in classifying and searching.  
Thank you. 


Drawings
Figures 1-5, 8a, 9a and 10 remain objected to as failing to comply with                               37 CFR 1.84(m)(n) which indicates that graphic drawing symbols and other labeled representations may be used for conventional elements where appropriate, subject to approval by the Office.  The following symbols should be used to indicate various materials where the material is an important feature of the invention. The use of conventional features is very helpful in making prior art searches, particularly given the current figures do not clearly delineate the interface member from the various gaps and open space surrounding the interface member.

    PNG
    media_image1.png
    741
    477
    media_image1.png
    Greyscale



Applicant is cautioned to remain mindful of how the lead lines are currently used so as not to create confusion with graphic symbols. 

Claim Objections
Amended claim 1 is marked up by striking through a single letter within a word; the “dome member

Response to Remarks
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive. 

Re: Page 8, 2nd para.  Applicant contends the analogous restrictor member (63) is immovable.  However the entire operation key (60) including the dome part (62) is made of an elastic material.  [Col. 13, lines 27-29].
	Applicant further contends even if the restrictor member (63) could be moved, its surface would not abut the platform (40) because the band part (75) is interposed therebetween.  Looking at Fig. 6A of Ito et al.  the analogous restrictor member (63) occupies an area that exceeds the interposed portion of the band part (75).  As such a surface of the analogous restrictor member (63), given it is formed from an elastic material, would in fact come in contact with the platform (40).


The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ito et al. (US 10,373,775).

With respect to Claim 1;  Ito et al. discloses a button assembly [Figs. 6A, 6B], comprising, a platform 40 having at least first 41 and second 42 electrodes; a dome member 20, 70 which comprises electrically conductive material [Col. 10, lines 12-13], the dome member 70 is electrically connected to the first electrode [at 73], and the dome is arranged so that at least a portion of the dome member [at 71] overlays the second electrode 42, so that when the dome member 70 is collapsed inwardly by the application of force, so that in its collapse state the dome member 70 electrically connects the first             electrode 41 with the second electrode [Col. 14, lines 23-43]; an interface member 60 which comprises, (a) a compression member 66 attached to the dome member 70 at a position which overlays the second electrode 42; (b) a restrictor member 63 which projects towards the platform 40 and the distance between the platform 40 and the restrictor member 63 is less than the distance between the second electrode 42 and portion of the dome [at 71] which overlays the second electrodes, and (c) at least one elastic member 63 which connects the restrictor member 63 and the compression member 66,  the restrictor member 63 comprises a surface which faces the platform 40, with a distance  between the platform and the surface, upon application of a pressing force to the button assembly 80, the restrictor member 63 abuts the platform 40 before the portion of the dome member [at 71]  which overlays the second 42 is moved by the compression member[[s]] 66 where it contacts the second electrode 42.


With respect to Claim 10;  Ito et al. discloses a button assembly [Fig. 15D], where the dome member 40 comprises an apex which overlays at least a portion of the second electrode 42.

Claim Rejections - 35 USC § 103

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over differing embodiments disclosed within Ito et al. (US 10,373,775).

With respect to Claim 11;  Ito et al. [Fig. 6A] shows the second electrode 42 is disk-shaped and the dome member 70 having an apex [Fig. 15D]  would be aligned with the centre of the disk-shaped second electrode 42.


With respect to Claims 12-14;  Ito et al. [Fig. 6A] shows the restrictor member 63 comprises pillar members 63 which are arranged symmetrically with respect to one another [Fig. 6A].

With respect to Claim 15;  Ito et al. [Fig. 6A] shows the compression member 66 comprises a block member which is attached to the apex of the dome member [Fig. 15D].

Although Ito et al. discloses some of the claimed attributes in different embodiments; one of ordinary skill in the art would be able to envisage the claimed configurations, which are obvious variants of that which is known as stated in the rejection above.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire                    THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
           If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833